DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “preparing the vegetation includes cutting the vegetation into two or more pieces”. However, the next steps refer to “the vegetation” rather than the “pieces”. It is not clear what the order of operations are for the claimed steps. It is not clear if the “preparing” step is performed last, or not. Normally a “preparing” step would be the initial step. It also is not clear if steps may be performed simultaneously, or separately. Dependent claim 18 recites “preparing the vegetation further includes: pureeing the vegetation with the marinade and one or more stabilizers”. It is not clear if the marinade is added before the preparation step, or not. It is not clear if the “pureeing” is the same operation as the “cutting… into pieces” of claim1, or not. Pureeing is typically considered to be a different operation from “cutting… into pieces”. 
Claim 1 recites “marinating… to give the vegetation a seafood flavor”. It is not clear what would constitute a “seafood flavor”. Dependent claim 15 lists many marinade ingredients, such as soy sauce and sweeteners, which would not typically be considered a “seafood flavor”. It is not clear if a food possessing a “salty” flavor would satisfy this limitation, or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al [Pat. No. 6,265,014] in view of Sinha et al [Pat. No. 7,625,592] and Mueller et al [US 2008/0069926A1].
Gonzalez et al teach for preparing a food product by peeling tomatoes (column 4, line 21), using frozen tomatoes (column 2, line 11), cutting the peeled tomatoes into pieces (column 4, line 22), combining the tomato pieces with CaCl salt (column 4, line 25, 38), cooking the tomato pieces with moist heat (column 4, line 27; column 2, lines 28-36), freezing the cooked tomato pieces (column 4, line 30), and adding herbs and spices to flavor the tomato pieces (column 2, line 25).
Gonzalez et al do not explicitly recite brining in a solution, and marinating to give a seafood flavor (claim 1), sorting the pieces by size (claim 12), the marinade including MSG (claim 15), and packaging (claim 17).
Sinha et al teach a method for processing tomatoes by providing frozen tomatoes (column 3, line 65; Figure 2, #50), cutting the tomatoes (Figure 2, #20), the freezing facilitates easier cutting (column 2, line 45), infusing tomatoes with a brine solution containing saline or a salt substitute (Figure 2, #30; column 2, lines 56-67; column 3, lines 17-26), the infusion bath having a temperature of 50-80F (column 3, line 40), and the infusion bath naturally providing some degree of thawing of the frozen tomato pieces. 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed brining solution and thawing into the invention of Gonzalaez et al, in view of Sinha et al, since both are directed to methods of processing tomatoes, since Gonzalaez et al already included combining the tomato pieces with CaCl salt (column 4, line 25, 38), since tomato processing systems commonly included infusing tomatoes with a brine solution containing saline or a salt substitute (Figure 2, #30; column 2, lines 56-67; column 3, lines 17-26) as shown by Sinha et al, since submersion in a brining solution would have ensured more even and uniform distribution of the CaCl salt of Gonzalez et al as compared to simply sprinkling it, since subsequent operations such as the infusion/brining would have naturally provided some degree of thawing in the combined invention of Gonzalez et al, in view of Sinha et al; and since freezing and thawing the tomato pieces of Gonzalaez et al before cutting would have enabled the processing of tomatoes outside of conventional growing seasons.
Mueller et al teach a method for creating a seafood analog by providing vegetation pieces (paragraph 0019-0020, 0065), marinating those vegetation pieces with flavoring agents such as tuna flavor, tuna oil, and/or MSG (paragraph 0070), packaging the mixture in a can (paragraph 0067), and cooking the packaged mixture (paragraph 0073).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed seafood flavor marinating, MSG, and packaging into the invention of Gonzalez et al, in view of Mueller et al, since both are directed to methods of processing vegetation into food products, since Gonzalez et al already included adding herbs and spices to flavor the tomato pieces (column 2, line 25), since food products made from vegetation commonly included marinating those vegetation pieces flavoring agents such as tuna flavor, tuna oil, and/or MSG (paragraph 0070), since many consumers desired food with the taste and flavor of seafood, since tuna was often packaged along with tomato sauce (paragraph 0067) as shown by Mueller et al, since manufactured foods were commonly packaged in order to preserve the food during shipping and transport to the consumer, since adding seafood flavor marinating, MSG, and packaging to the invention of Gonzalaez et al would have provided increased consumer appeal for the food product.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed size sorting into the invention of Gonzalez et al, in view of Sinha et al and Mueller et al, since Gonzalez et al already included cutting the tomatoes into pieces within a size range of 3-8 cm3 (column 2, line 10), since removing undersized and oversized pieces would have ensured a more uniform product, and since many consumers expected food products to have consistent size.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al, in view of Sinha et al and Mueller et al, as applied above, and further in view of Kimmel et al [US 2006/0141113A1].
Gonzalez et al, Sinha et al and Mueller et al teach the above mentioned concepts. Gonzalez et al do not explicitly recite deseeding (claim 4). Kimmel et al teach a method for processing tomatoes by removing seeds (Figure 1, #16). It would have been obvious to one of ordinary skill in the art to incorporate the claimed deseeding into the invention of Gonzalez et al, in view of Kimmel et al, since both are directed to methods of processing tomatoes, since many consumers did not like the taste or texture of seeds in their food, since tomatoes were commonly subjected to deseeding as shown by Kimmel et al above, and since a lack of seeds would have created increased consumer demand for the product of Gonzalez et al.
Claim 5, 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al, in view of Sinha et al and Mueller et al, as applied above, and further in view of Scheibner et al [Pat. No. 5,417,998].
Gonzalez et al, Sinha et al and Mueller et al teach the above mentioned concepts. Gonzalez et al do not explicitly recite draining the brine solution (claim 5), removing excess marinade (claim 13) by pressing (claim 14). Scheibner et al teach a method for processing tomatoes by draining excess brine solution by pressing the tomatoes (column 1, lines 49-55; column 2, lines 37-45). It would have been obvious to one of ordinary skill in the art to incorporate the claimed brine draining and pressing into the invention of Gonzalez et al, in view of Sinha et al and Scheibner et al, since all are directed to methods of processing tomatoes, since Gonzalez et al already included slating with CaCl, since Sinha et al also taught a brine solution treatment, since Mueller et al already included a marinade, since excess brine solutions were commonly drained by pressing the tomatoes as shown by Scheibner et al, and since draining excess brine solution  and marinade away from the tomatoes of Gonzalez et al would prevented the tomato pieces from attaining too high of a salt concentration.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al, in view of Sinha et al and Mueller et al, as applied above, and further in view of Depicciotto [US 2009/0068325A1].
Gonzalez et al, Sinha et al and Mueller et al teach the above mentioned concepts. Gonzalez et al do not explicitly recite removing water (claim 10) by centrifugation (claim 11). Depicciotto teach a method for treatment of fresh product by using a centrifuge to dry the produce (Figure 1, #110). It would have been obvious to one of ordinary skill in the art to incorporate the claimed centrifugal drying into the invention of Gonzalez et al, in view of Depicciotto, since both are directed to methods of processing vegetation, since Gonzalez et al already included cooking in a moist environment, since wet produce was commonly dried by centrifuge as shown by Depicciotto, and since the claimed centrifugal drying would have prevented the formation of surface ice during the subsequent freezing step of Gonzalez et al.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al, in view of Sinha et al and Mueller et al, as applied above, and further in view of Chiang et al [Pat. No. 5,436,022]
Gonzalez et al, Sinha et al and Mueller et al teach the above mentioned concepts. Gonzalez et al do not explicitly recite pureeing with marinade and stabilizer (claim 18). Chiang et al teach a method for processing tomatoes by pureeing the tomatoes along with edible alkali and food grade alcohol (column 4, lines 12-52). It would have been obvious to one of ordinary skill in the art to incorporate the claimed pureeing with marinade and stabilizer into the invention of Gonzalez et al, in view of Mueller et al and Chiang et al, since all are directed to methods of processing vegetation, since Gonzalaez et al already included the production of sauces (column 2, line 55), since Mueller et al already included marinating vegetation pieces with flavoring agents such as tuna flavor, tuna oil, and/or MSG (paragraph 0070), since tomato processing systems commonly included pureeing the tomatoes along with edible alkali and food grade alcohol (column 4, lines 12-52) as shown by Chiang et al, since many consumers desired tomato products with a smooth puree consistency, and since pureeing the tomatoes of Gonzalez et al would have enabled the product to also be used as a sauce.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792